t c no united_states tax_court rainbow tax service inc petitioner v commissioner of internal revenue respondent docket no filed date petitioner employed individuals to provide tax_return preparation and bookkeeping services petitioner calculated its tax_liability for petitioner’s tax years ending date and using the graduated corporate_income_tax rates set forth in sec_11 i r c held petitioner’s tax_return preparation and bookkeeping services constitute accounting services for purposes of sec_448 i r c and petitioner is therefore subject_to the sec_11 i r c flat 35-percent tax_rate applicable to qualified personal_service_corporations donna joyner-rodgers an officer for petitioner derek w kaczmarek for respondent swift judge respondent determined deficiencies of dollar_figure and dollar_figure respectively in petitioner’s federal income taxes for petitioner’s tax years ending date and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue the issue for decision is whether petitioner’s tax_return preparation and bookkeeping services are to be treated as accounting services if so petitioner will be treated as a qualified_personal_service_corporation under sec_448 and will be subject_to the flat 35-percent tax_rate set forth in sec_11 findings_of_fact most of the facts have been stipulated and are so found at the time the petition was filed petitioner’s principal_place_of_business was located in las vegas nevada in steve rodgers rodgers incorporated petitioner as a nevada corporation and until his death in rodgers owned all of petitioner’s stock petitioner’s business consisted of providing tax_return preparation and bookkeeping services which services rodgers and other individuals provided as petitioner’s employees over the years rodgers on petitioner’s behalf increased the number of petitioner’s clients and the number of employees to perform for petitioner’s clients tax_return preparation and bookkeeping services and eventually petitioner opened two additional offices in the las vegas area after rodgers’ death in rodgers’ wife donna joyner- rodgers joyner-rodgers succeeded rodgers as petitioner’s president and assumed management of petitioner and of petitioner’s three offices also after rodgers’ death petitioner’s stock was owned by rodgers’ estate and then in petitioner’s stock was transferred from rodgers’ estate to joyner-rodgers in addition to her administrative and managerial responsibilities relating to petitioner joyner-rodgers as an employee of petitioner also provides to petitioner’s clients tax_return preparation services during the years in issue petitioner’s tax_return preparation services generally consisted of the preparation of clients’ federal and state individual corporate partnership gift and estate_tax returns petitioner’s bookkeeping services generally consisted of the preparation from client records of profit and loss statements and various other reports and forms relating to client federal payroll_taxes state unemployment taxes and sales_taxes petitioner is not a public accounting firm and petitioner’s employees do not perform services that require petitioner’s employees to obtain certified_public_accountant c p a licenses neither rodgers nor joyner-rodgers ever held c p a licenses for the years in issue petitioner’s employees including rodgers and joyner-rodgers spent all of their work-related time performing for petitioner’s clients tax_return preparation and bookkeeping services and related administrative and support services on each of petitioner’s timely filed corporate federal_income_tax returns petitioner’s income_tax_liability was calculated using the sec_11 graduated income_tax rates applicable to corporations on date respondent issued to petitioner a notice_of_deficiency in which respondent determined that petitioner’s tax_return preparation and bookkeeping services constituted accounting services and therefore that petitioner for the years in issue should be treated as a qualified_personal_service_corporation subject_to the flat 35-percent tax_rate set forth in sec_11 the amounts of the deficiencies herein represent the increase in petitioner’s federal income taxes as a result of applying the flat 35-percent tax_rate for the years in issue the flat 35-percent tax_rate set forth in sec_11 equals the highest marginal corporate tax_rate set forth in sec_11 - - opinion in general for federal_income_tax purposes corporations are taxed at graduated income_tax rates sec_11 so-called qualified personal_service_corporations as defined in sec_448 however are taxed at a flat 35-percent income_tax rate sec_11 a corporation is to be treated as a qualified_personal_service_corporation if substantially_all of the corporation’s activities involve the performance of services in the fields of health law engineering architecture accounting actuarial science performing arts or consulting hereafter covered services sec_448 sec_1_448-1t temporary income_tax regs fed reg date the function test and if percent of the corporation’s stock is owned by among others individual employees performing covered services for the corporation or by the estate of a prior employee of the corporation who performed covered services for the corporation sec_448 sec_1_448-1t temporary income_tax regs fed reg date the ownership test substantially_all of a corporation’s activities will be treated as covered services only if in the aggregate the corporation’s employees spend percent or more of their time in performing covered services sec_1_448-1t temporary income_tax regs supra in calculating the amount of employee time spent performing covered services administrative and support services incident to covered services are treated as covered services id sec_448 the regulations thereunder and court opinions generally do not define accounting services however in sec_1_448-1t example i temporary income_tax regs fed reg date the preparation of tax returns and audit and financial statements are treated as accounting services x a corporation is engaged in the business of providing accounting services to its clients these services consist of the preparation of audit and financial statements and the preparation of tax returns for purposes of sec_448 such services consist of the performance of services in the field of accounting petitioner concedes that if tax_return preparation and bookkeeping services constitute accounting services by virtue of rodgers’ and rodgers’ estate’s ownership of petitioner’s stock the above ownership test has been satisfied in ron lykins inc v commissioner tcmemo_2006_35 the parties did not dispute that tax_return preparation services constituted accounting services petitioner however argues that for purposes of sec_448 tax_return preparation and bookkeeping services do not constitute accounting services that petitioner therefore does not meet the above function test and that petitioner should not be treated as a qualified_personal_service_corporation petitioner argues that under nevada law accounting services can be performed only by c p a s and that because petitioner is not a c p a firm does not employ c p a s and does not perform services which are restricted under nevada law to c p a s petitioner should not be treated as performing accounting services in essence petitioner would treat only those services which require a c p a license as accounting services and would treat other tax_return preparation and bookkeeping services as nonaccounting services we disagree with petitioner’s overly restrictive definition of accounting services petitioner fails to appreciate the distinction between public accounting and accounting public accounting which generally consists of the preparation and or audit of financial statements and generally requires a c p a license represents a branch of accounting not the entire realm of accounting see weygandt et al accounting principles 3d ed further sec_448 requires only that the services be in the field of accounting and is not limited to public accounting historically tax_return preparation and bookkeeping services are regarded as within the field of accounting accounting has been defined as the process of recording transactions in the financial records of a business and periodically extracting sorting and summarizing the recorded transactions to produce a set of financial records blacks’s law dictionary 8th ed tax_return preparation which requires extracting information relating to financial transactions analyzing that information and then summarizing and reporting that information on a tax_return fits within the above general definition of accounting also as discussed above sec_1_448-1t example i temporary income_tax regs supra indicates that for purposes of sec_448 tax_return preparation services are to be treated as accounting services we note that under nevada statutory law public accounting includes the preparation of tax returns nev rev stat ann sec lexis nexis we note further that a defining characteristic of our federal_income_tax system is the reporting of financial transactions within annual accounting periods sec_441 tax professionals and the internal_revenue_code itself generally regard the process of determining in which annual_accounting_period revenues and expenditures are to be recognized as tax_accounting see generally sec_441 through a significant aspect of petitioner’s tax_return preparation services consists of assisting clients in properly recognizing and reporting revenue and expenditures in the appropriate tax_year or in other words performing tax_accounting services we conclude that petitioner’s tax_return preparation services for purposes of sec_448 constitute services within the field of accounting bookkeeping which sec_448 and the regulations thereunder do not address has been defined elsewhere as a branch of accounting that deals with the systematic classification recording and summarizing of business and financial transactions in books of account webster’s third new international dictionary not only does bookkeeping constitute a branch of accounting but our system of double entry bookkeeping undergirds modern financial_accounting historians generally consider luca pacioli or to be the father of accounting for first documenting in his work summa de arithmetica geometria proportioni et proportionalita venice the process of double entry bookkeeping we sustain respondent’s determination that tax_return preparation and bookkeeping services constitute and are to be treated as services in the field of accounting substantially_all of petitioner’s employees’ activities involve the performance of services in the field of accounting accordingly for the years in issue petitioner is to be treated as a qualified_personal_service_corporation taxed at the flat 35-percent rate set forth in sec_11 to reflect the foregoing decision will be entered for respondent
